Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group II, claims 204, 210, 243-246, 248-253, 258, 260, 261, 264, 323-325, and 334-336, as well as the species election of an anti-human MICA*008 antibody that comprises the heavy chain CDRs 1-3 of SEQ ID NO(s): 209-211, respectively, and the light chain CDRs 1-3 of SEQ ID NO(s): 212-214, respectively, in the reply filed on 12/16/2021 is acknowledged.

Claims 204, 210, 243-246, 248-253, 258, 260, 261, 264, 286, 287, 289-293, 295, 296, 299, 300, 305, 307, 311-313, 323-325, and 334-336 are pending.
	Claims 211, 217, 218, 224, 225, 231, 232, 238, 327, and 328 are canceled.
Claims 286, 287, 289-293, 295, 296, 299, 300, 305, 307, and 311-313 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.
Claims 204 is currently amended.
Claims 204, 210, 243-246, 248-253, 258, 260, 261, 264, 323-325, and 334-336 are under examination on the merits.

Notes on the Prior Art
	The prior art does not teach or suggest an anti-human MICA*008 antibody that comprises the heavy chain CDRs 1-3 of SEQ ID NO(s): 209-211, respectively, and the light chain CDRs 1-3 of SEQ ID NO(s): 212-214, respectively. At the time of the invention, anti-MICA antibodies were known in the art. For example Dranoff et al. (PNAS, 103(24): 9190-9195, 2006) teach that anti-MICA antibodies may be used in cancer therapy to overcome immune suppression and destroy tumor cells, see Abstract; however following a search for the claimed CDR sequences, it has been determined that the prior art does not teach an anti-human MICA*008 antibody that comprises the heavy chain CDRs 1-3 of SEQ ID NO(s): 209-211, respectively, and the light chain CDRs 1-3 of SEQ ID NO(s): 212-214, respectively. The claimed anti-human MICA*008 antibody is also not an obvious variant of the anti-MICA antibodies of the prior art. As such the instantly claimed anti-human MICA*008 antibody is free of the prior art.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claim 244 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 244 recites an anti-human MICA*008 antibody that is human, humanized, or chimeric. Examples 1 and 2 of the specification detail the preparation of anti-MICA antibodies, and it appears that the claimed heavy and light chain CDRs that are comprised within the claimed anti-human MICA*008 antibody are murine sequences. The Federal Circuit in Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011) has found that possession of an antibody having mouse heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Therefore even though one skilled in the art could readily envision humanized or chimeric anti-human MICA*008 antibodies that comprise the claimed murine heavy and light chain CDRs, the specification does not demonstrate possession of a human anti-human MICA*008 antibody that 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642